DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Interview Summary
Examiner contacted applicant’s representative, Mr. Matsil, on 08/04/2022, and left a voicemail requesting interview in order to discuss allowable subject matter (i.e., claim 4) in an effort to expedite prosecution. Final Office Action is sent subsequent to no reply being received by 08/11/2022. 
 
Claim Rejections - 35 USC § 102
Claims 1-2, 6-7, and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bagley et al. (US 2020/0191259).
Regarding the following claims, Bagley discloses: 
1. An apparatus, comprising: a damper (fig. 22 shows right-side 44) provided to be fixed to a main housing; a protrusion (corresponding 39) formed on a shift dial that is configured to rotate with respect to the main housing: and an operation feeling generation part (fig. 22 shows left-side 43) disposed in the shift dial and elastically supported by a spring assembly (spring-body of left-side 43) coupled to the main housing, a first end of the spring assembly being fixed to the main housing and a second end of the spring assembly being elastically coupled to the operation feeling generation part; wherein the operation feeling generation part and the spring assembly (left-side 44) are spaced apart from the damper (right-side 44) and the protrusion (corresponding 39); wherein the protrusion (39) is configured to reduce a return rotation speed of the shift dial (i.e., by friction) by contacting the damper when the shift dial returns from a position of an Nd stage or a D stage (D) to a Null stage (the scope of the phrase “Null stage” includes N) or returns from a position of an Nr stage or an R stage to the Null stage; wherein the protrusion (39) is configured to pass while sliding an upper end (right-side 43) of the damper (right-side 44) so that when the protrusion passes while sliding the upper end of the damper, the damper is compressed or elastically deformed by the protrusion thereby reducing the return rotational speed of the shift dial due to a friction resistance occurred between the protrusion and the damper; and wherein the shift dial is returned by an elastic force applied through the operation feeling generation part (left-side 43) from the spring assembly (left-side 44) when an operating force from the rotated shift dial is released (the functional limitation is met by the prior art, insomuch as shift dial is moved by force of the spring 44 when 43 is on a ramped surface of 39 but not within a valley/detent 96).  

    PNG
    media_image1.png
    924
    1382
    media_image1.png
    Greyscale

2. The apparatus according to claim 1, wherein: the shift dial is coupled with a rotator (33) and configured so that the shift dial and the rotator rotate together with respect to the main housing; and the protrusion (39) is formed to be protruded downward from a bottom of the rotator (33).  
6. The apparatus according to claim 1, wherein the damper (right-side 44) is coupled integrally with the main housing.  
7. The apparatus according to claim 1, wherein the protrusion (39) is formed in a rounded shape protruded downward along a circumferential direction that is a rotation direction of the shift dial (fig. 22).
23. The apparatus according to claim 6, wherein the damper (right-side 44) is coupled integrally with the main housing by an insert injection during manufacturing of the main housing (product-by-process).

Claim Rejections - 35 USC § 102
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bagley et al. (US 2020/0191259), in view of Karlsson (US 2014/0130632). 
Bagley does not disclose wherein the damper is made of a silicon material.  
Karlsson is in the related field of vibration dampening in vehicle gear shifting mechanisms (abstract) and evidences that it was known to use a thin layer of silicon for the advantage of reducing or dampening vibrations (para. 13 and 16). Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use a thin layer of silicon material as taught by Karlsson to coat the damper of Bagley, in order to benefit from the predictable result of reducing noise or vibrations, since it has been held to be well-within the general skill of a worker in the art to select from known materials on the basis of their suitability for the intended use.1

Allowable Subject Matter
Claims 8-9, 11-17, 20, and 24-25 are allowed.
Claims 4 and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Regarding the Interview Summary (Remarks of 07/14/2022, page 8), Examiner notes that the claimed language is broader in scope than the arrangement as shown in instant Fig. 7. 
Applicant’s arguments with respect to the art of Watanabe have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. S. FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See discussions of MPEP 2144.07 regarding Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).